 



Exhibit 10.10
ADVANCED ENERGY INDUSTRIES, INC.
2003 STOCK OPTION PLAN
RESTRICTED STOCK UNIT AGREEMENT
     Advanced Energy Industries, Inc., a Delaware corporation (the “Company”),
hereby grants restricted stock units (“RSUs”) relating to shares of its common
stock, $0.001 par value (the "Stock”), to the individual named below as the
Grantee. The terms and conditions of the grant are set forth in this Agreement
and in the Advanced Energy Industries, Inc. 2003 Stock Option Plan, as amended
(the “Plan”). Capitalized terms used but not defined in this Agreement have the
meanings given to them in the Plan.

       
Grant Date:
   
 
   

       
Name of Grantee:
   
 
   

         
Grantee’s Employee ID number:
   
 
   

       
Number of RSUs Granted:
   
 
   

                          Vesting Schedule:   Vesting Date     Vesting
Percentage     Shares  
 
  First anniversary of Grant Date     25%        
 
                       
 
  Second anniversary of Grant Date     25%        
 
                       
 
  Third anniversary of Grant Date     25%        
 
                       
 
  Fourth anniversary of Grant Date     25%        

     By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement and in the Plan, a copy of which will be provided on
request. You acknowledge that you have carefully reviewed the Plan and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent with the terms of the Plan.

           
Grantee:
                  (Signature)

Company:
                  (Signature)

 
  Title:    
 
     

Attachment
This is not a stock certificate or a negotiable instrument.

 



--------------------------------------------------------------------------------



 



ADVANCED ENERGY INDUSTRIES, INC.
2003 STOCK OPTION PLAN
RESTRICTED STOCK UNITS AGREEMENT

     
Stock Unit Transferability
  This grant is an award of restricted stock units in the number set forth on
the cover sheet, subject to the vesting conditions described below (“RSUs”).
Your RSUs may not be transferred, assigned, pledged or hypothecated, whether by
operation of law or otherwise, nor may your RSUs be made subject to execution,
attachment or similar process.
 
   
Vesting
  Your RSUs shall vest according to the schedule set forth on the cover sheet;
provided, that, you remain in Service on the relevant vesting dates. If your
Service terminates for any reason, you will forfeit any RSUs in which you have
not yet become vested.
 
   
Delivery of Stock Pursuant to Vesting of RSUs
  A certificate for the shares of Stock represented by your RSUs typically shall
be delivered to you upon vesting, unless the Administrator (in its sole
discretion) allows you elect to defer delivery of such Stock and you make such
election in a timely manner. If your Service terminates for a reason other than
for Cause prior to such date, you will instead be delivered a certificate for
the vested portion of your RSUs represented by this Agreement. If your Service
terminates for Cause, you shall forfeit of all of your RSUs.
 
   
 
  Notwithstanding the preceding paragraph:
 
   
 
  If you are a “key employee” within the meaning of Section 409A of the Code and
shares would otherwise be delivered to you on account of your separation from
Service, then such shares shall not be delivered to you until six months after
your separation from Service; and
 
   
 
  If the shares relating to the vested RSUs would otherwise be delivered during
a period in which you are (i) subject to a lock-up agreement restricting your
ability to sell shares of Stock in the open market or (ii) restricted from
selling shares of Stock in the open market because you are not then eligible to
sell under the Company’s insider trading or similar plan as then in effect
(whether because a trading window is not open or you are otherwise restricted
from trading), delivery of the shares related to the vested RSUs may be delayed
until no earlier than the first date on which you are no longer prohibited from
selling shares of Stock due to a lock-up agreement or insider trading plan
restriction; provided, however, that the delivery of the shares related to
vested RSUs will be

2



--------------------------------------------------------------------------------



 



     
 
  made within 2 1/2 months after the end of taxable year in which the RSUs vest,
or such other time as is required to comply with the requirements of Section
409A of the Internal Revenue Code.
 
   
Deferral of Delivery of Stock
  The American Jobs Creation Act of 2004 added new Section 409A to the Internal
Revenue Code. Section 409A of the Internal Revenue Code provides that deferred
compensation that is not structured to satisfy Section 409A may result in
accelerated federal income taxation, a 20% penalty tax applied in addition to
federal income tax otherwise owed and, potentially, interest for any
underpayment of tax at the ordinary underpayment rate plus one percentage point.
While the full impact of Section 409A on awards granted under the plan is still
uncertain, RSUs that allow for deferral of delivery of stock following vesting
are likely to be impacted. For this reason, unless you have received written
notice otherwise, the Administrator does not intend to allow for such deferral,
unless and until the likely impact of Section 409A on including feature in your
RSUs is better understood.
 
   
Withholding Taxes
  You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of vesting in RSUs or your acquisition of Stock under this grant. In the event
that the Company determines that any federal, state, local or foreign tax or
withholding payment is required relating to your RSUs, the Company will have the
right to: (i) require that you arrange such payments to the Company, (ii)
withhold such amounts from other payments due to you from the Company or any
affiliate, or (iii) cause an immediate forfeiture of shares of Stock subject to
the RSUs granted pursuant to this Agreement in an amount equal to the
withholding or other taxes due.
 
   
Employment Rights
  This Agreement does not confer on the Grantee any right with respect to
continuance of employment or other service with the Company or of its
affiliates, nor will it interfere in any way with any right the Company or its
affiliates would otherwise have to terminate or modify the terms of such
Grantee’s employment or other service at any time.
 
   
 
  Grantee acknowledges and understands that this grant of RSUs and any future
RSUs granted under the Plan are wholly discretionary in nature and are not to be
considered part of any normal or expected compensation that is or would be
subject to severance, resignation, redundancy or similar

3



--------------------------------------------------------------------------------



 



     
 
  pay, other than to the extent required by local law.
 
   
Shareholder Rights
  You do not have any of the rights of a shareholder with respect to the RSUs,
unless and until the Stock relating to the RSUs has been delivered to you.
 
   
Adjustments
  In the event of a stock split, a stock dividend or a similar change in the
Company stock, the number of RSUs covered by this grant will be adjusted (and
rounded down to the nearest whole number) in accordance with the terms of the
Plan.
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
Colorado, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
 
   
Consent to Electronic Delivery
  The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to receive, the Company would be pleased to
provide copies. Please contact the Stock Plan Administrator to request paper
copies of these documents.
 
   
Consent to Process Personal Data
  Grantee acknowledges that in order to perform its requirements under this
Plan, the Company and its affiliates may process sensitive personal data about
Grantee. Such data include but are not limited to the information provided above
and any changes thereto and other appropriate personal and financial data about
Grantee. Grantee hereby gives explicit consent to the Company to process any
such personal data and/or sensitive personal data. Grantee also hereby gives
explicit consent to the Company to transfer any such personal data and/or
sensitive personal data outside the country in which Grantee is employed, and to
the United States. The legal persons for whom such personal data are intended
are Advanced Energy Industries, Inc. and E*TRADE. Grantee has been informed of
his/her right of access and correction to his/her personal data by applying to
Advanced Energy’s stock plan administrator.
 
   

4



--------------------------------------------------------------------------------



 



     
The Plan
  The text of the Plan is incorporated in this Agreement by reference. This
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this grant of RSUs. Any prior agreements, commitments or
negotiations concerning this grant are superseded. The Plan will control in the
event any provision of this Agreement should appear to be inconsistent with the
terms of the Plan.
 
   
 
  Grantee understands that the Company has reserved the right to amend or
terminate the Plan at any time, and that the grant of an RSU under the Plan at
one time does not in any way obligate the Company or its affiliates to grant
additional RSUs in any future year or in any given amount.

     By signing the cover sheet of this Agreement, you agree to all of the terms
and conditions described above and in the Plan.

5



--------------------------------------------------------------------------------



 



ADVANCED ENERGY INDUSTRIES, INC.
2003 STOCK OPTION PLAN
RESTRICTED STOCK UNIT AGREEMENT ADDENDUM
This Addendum is incorporated into the Restricted Stock Unit Agreement
(“Agreement”), granted under the Advanced Energy Industries, Inc. 2003 Stock
Option Plan, as amended (the “Plan”). The provisions set forth below shall apply
to certain Grantees performing services outside the United States as specified
herein. As designated below, the provisions set forth in this Addendum shall
substitute the identified corresponding provisions of the Agreement in their
entirety.
The following shall apply with respect to the vesting of an RSU if, on the date
of such vesting, the Grantee is resident in China:

     
Delivery of Stock Pursuant to Vesting of RSUs
  Upon the vesting of this RSU, Grantee shall authorize the Company to direct
the broker to immediately sell any and all shares of Stock that otherwise would
have been delivered net of applicable withholding taxes and acquisition
consideration due to the Company. This Agreement shall serve as Grantee’s
express authorization to immediately sell any and all shares of Stock to be
acquired upon the vesting of this RSU. As soon as reasonably practical, Grantee
shall be entitled to payment of the proceeds resulting from such sale, net of
the applicable tax withholding and acquisition consideration (if any) due to the
Company.
 
   
Withholding Taxes
  You agree, as a condition of this grant, that the Company shall have the right
to cause an immediate forfeiture of a number of shares of Stock subject to the
RSUs granted pursuant to this Agreement in an amount equal to the withholding or
other taxes due to the Company.

6